Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on December 3, 2021 amends independent claims 1, 9, and 15.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, filed on December 3, 2021, regarding the newly presented claim limitations have been fully considered and are moot as shown in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “wherein the 
In Applicant’s Remarks/Arguments, the Applicant indicated that support for the foregoing amendment could be found in at least paragraphs [0012], {0029], and [0032] of Applicant’s as-filed specification.
While the specification at [0032] discloses using “statistical analyses to determine reliability and accuracy of sensors corresponding to a member vehicle” and that “determining the reliability and accuracy of sensors in the network may include the ECU identifying an optimal reliability and accuracy threshold” nowhere does the foregoing passage provide support for “wherein the distributed sensor network provides increased reliability and accuracy relative to a set of user vehicle sensors,” as recited in each of claims 1, 9, and 15.
Furthermore, while the specification at [0012] may state that repositioning the user vehicle may improve sensor operation by improving sensor accuracy as a result of improving data collection, the repositioning of the user vehicle is performed by the user/driver.  Thus based on the foregoing reasons, the specification does not provide support for “wherein the distributed sensor network provides increased reliability and accuracy relative to a set of user vehicle sensors,” as recited in each of claims 1, 9, and 15.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For each of claims 1, 9, and 15, the term “increased reliability and accuracy relative to" is a relative term which renders the claim indefinite.  The term "increased reliability and accuracy relative to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For each of claims 1, 9, and 15, the term “enables the user vehicle to benefit" is a relative term which renders the claim indefinite.  The term "enables the user to benefit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4, 7-10, 12-16, and 18-20 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Avery et al. (US 2019/0259274).
a computer implemented method for creating a distributed sensor network, (see Avery at [0033] which discloses that vehicles communicate with other devices in connected vehicle networks, such as vehicle to vehicle (V2V) networks, vehicle to infrastructure networks (V2I) networks, vehicle to pedestrian (V2P) networks, and vehicle to everything (V2X) networks.  Avery at [0033] further discloses that nodes of a connected vehicle network may broadcast, for example, their respective unique identifier, their respective present locations, their respective present speed, their respective present headings, and other data.  Avery at [0118] further discloses that the apparatuses and methods described in this application may be partially or fully implemented by a special purpose computer created by configuring a general purpose computer to execute one or more particular functions embodied in computer programs).
the method comprising; detecting a proximate vehicle located within a selected vicinity of a user vehicle; identifying performance metrics corresponding to the proximate vehicle; generating a blockchain ledger between the user vehicle and the proximate vehicle for data input and storage; (see Avery at [0036] which discloses that according to the present disclosure, a distributed ledger (or blockchain) based system is used for the trusting nodes.  Also, see Avery at [0038] which discloses that the one or more cameras and/or sensors of the vehicle detect the presence of an automobile at that location; see Avery at [0005] which discloses that a distributed ledger system of a position, speed, and heading.  Avery at [0070] further discloses that the positions, speeds, headings, and other data can be used (e.g., by the vehicles themselves, one or more servers, or another controller) to control movement of the vehicles individually and in groups of two or more vehicles.  Examiner maps position, speed, and heading to performance metrics.)
creating a trust network for sharing sensor information between the user vehicle and the proximate vehicle using the generated blockchain ledger; (see Avery at [0006] which discloses that in further features, the at least one transceiver is configured to, in response to a determination that the unique ID of the source node is within the list of unique IDs associated with trusted source nodes stored in the distributed ledger, wirelessly transmit the data to the trusted source nodes of the connected network.  Avery at [0036] discloses the distributed ledger based system comprising trusted nodes and at [0038] further discloses that one or more cameras and/or sensors of a vehicle provide data from a vehicle to the nodes of the blockchain.  Examiner maps the 
identifying a distributed sensor network comprising one or more sensors from the user vehicle and one or more sensors from the proximate vehicle, wherein the distributed sensor network provides increased reliability and accuracy relative to a set of user vehicle sensors (see Avery at [0033] which discloses a V2V network comprising nodes of a connected vehicle network which may broadcast, for example, data from the nodes which can be used by other nodes, to control vehicles individually or as a group.  See Avery at [0038] which further discloses that a vehicle includes one or more cameras and/or sensors that identify characteristics of objects located around the vehicle.  Avery at [0038] further discloses that the vehicle may recognize the presence of an anomaly when another node provides data that is not supported by the data from the one or more cameras and/or sensors of the vehicle.  Furthermore, Avery at [0039] discloses that when an anomaly is detected, the connected vehicle network collectively determines whether the data (or the source) includes an anomaly via execution of a consensus algorithm.  Avery at [0039] further discloses that if the connected vehicle network collectively determines that the data or the source includes an anomaly, the distributed ledger of each node is updated to reflect that the second node includes an 
identifying an optimal positioning of the user vehicle according to the shared sensor information, wherein the optimal positioning of the user vehicle corresponds to positioning which enables the user vehicle to benefit from the one or more sensors of the distributed sensor network; and autonomously repositioning the user vehicle and the proximate vehicle according to the identified optimal positioning (see Avery at [0007] which discloses that steering is adjusted based on the data received from a node; see Avery at [0008] which discloses that the vehicle is selectively decelerated based on the data received from the node; see Avery at [0009] which discloses that the vehicle is selectively accelerated based on the data received from the node.  Avery at [0010-13] further discloses that the vehicle’s brakes may be selectively applied, the torque may be increased or decreased selectively to an internal combustion engine or an electric motor engine of the vehicle based on the data received from the node.  Avery at [0033] discloses a V2V network comprising nodes of a connected vehicle network which may 
Independent claim 9 includes the same limitations as recited in claim 1, except that it claims a computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to carry out the steps recited in claim 1.   Therefore, claim 9 is rejected under the same rationale as stated for claim 1 above.
Independent claim 15 includes the same limitations as recited in claim 1, except that it claims a computer system comprising one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to, cause the processor to carry out the steps recited in claim 1.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 2, Avery teaches the computer implemented method of claim 1, further comprising exchanging sensor data via a wireless connection (see Avery at 
Claims 10 and 16 are substantially the same as claim 2 and are therefore rejected under the same rationale as stated for claim 2 above.
Regarding claim 4, Avery teaches the computer implemented method of claim 1, further comprising calculating the dependability of a proximate vehicle (see Avery at [0074] which discloses that the node and the other trusted nodes execute a consensus algorithm to determine whether to trust the source of the received data or not. If a determination is made to trust the source of the received data, the unique identifier of the source is added to the distributed ledger as being trusted so that the connected vehicle network can utilize data received from the source.  Examiner maps executing of the consensus algorithm to calculating the dependability of the proximate vehicle.)
Claims 12 and 18 are substantially the same as claim 4 and are therefore rejected under the same rationale as stated for claim 4 above.
providing sensor information to one or more member vehicles (see Avery at [0075] which discloses using data from sensors (e.g., LIDAR, radar, sonar, etc.) and/or cameras as a source of data for the vehicular network.)
Claims 13 and 19 are substantially the same as claim 7 and are therefore rejected under the same rationale as stated for claim 7 above.
Regarding claim 8, Avery teaches the computer implemented method of claim 1, further comprising detecting a positive vehicle collaboration between the user vehicle and the proximate vehicle (see Avery at [0080] in which the ID comparison module 308 determines whether the unique identifier included in the broadcast data 320 is included in the distributed ledger 312 as being trusted, and if the unique identifier is deemed trusted in the ledger, the ID comparison module 308 may provide the broadcast data 320 to the DCM (driving control module) 130.  Examiner maps the trusting of the data (by way of determination by the ID comparison module) to positive vehicle collaboration.)
Claims 14 and 20 are substantially the same as claim 8 and are therefore rejected under the same rationale as stated for claim 8 above.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2019/0259274) in view of Prabhakar et al. (US 2020/0019931).
storing, by a blockchain mechanism, a software image [on a virtual machine] that is in communication with the set of trusted devices, wherein the blockchain mechanism uses the set of trusted devices as peer members of the blockchain mechanism (See Avery at [0023] which discloses that a trusted unique ID of a source node is stored in the distributed ledger.  Also, see Avery at [0081] which discloses that the ID comparison module 308 may transmit the broadcast data 320 to peers 324 (trusted vehicles and other types of nodes) and/or the server 236) of the connected vehicle network when the unique identifier is trusted in the distributed ledger 312.  Examiner notes that the specification defines software image as data presented in a form readable by member devices of the blockchain trust network  and include, but are not limited to, text and photos.)
Avery does not expressly disclose storing on a virtual machine, which in a related art, Prabhakar teaches (see Prabhakar at [0054] which discloses that a computing device may include one or more of a virtual computing environment, a hypervisor, an emulation, or a virtual machine executing on one or more physical computing devices. In some examples, two or more computing devices may include a cluster, cloud, farm, or other grouping of multiple devices that coordinate operations to provide load balancing, failover support, parallel processing capabilities, shared storage resources, shared networking capabilities, or other aspects.  Examiner notes that a computing device 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Avery to include storing in a virtual machine, as taught by Prabhakar.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to provide computing devices, in which their implementations are not so limited, as suggested by Prabhakar at [0055].
Claims 11 and 17 are substantially the same as claim 3 and are therefore rejected under the same rationale as stated for claim 3 above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2019/0259274) in view of Bai et al. (US 2020/0050209).
Regarding claim 5, Avery teaches the computer implemented method of claim 4 comprising a proximate vehicle (see Avery at [0003] which discloses that wireless communication between vehicles may be used, for example, to control individual movement of vehicles and to control movement of vehicles as a group).  
Avery does not expressly disclose running statistical analyses on data, which in a related art, Bai teaches (see Bai at [0009] which discloses deriving road segment speed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Avery to include running statistical analyses on data, as taught by Bai.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to improve advanced driver assistance systems (ADAS) and autonomous driving functionality, as suggested by Nguyen at [0006].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2019/0259274) in view of Sarkar et al. (US 2018/0032324).
Regarding claim 6, Avery teaches the computer implemented method of claim 1, wherein repositioning the user vehicle and the proximate vehicle according to the identified optimal positioning comprises [providing instructions to a user] in relation to optimal operation of the distributed sensor network (see Avery at [0003] which discloses that wireless communication between vehicles may be used, for example, to control individual movement of vehicles and to control movement of vehicles as a group; also see Avery at [0007] which discloses that steering is adjusted based on the data received from a node; see Avery at [0008] which discloses that the vehicle is selectively decelerated based on the data received from the node; see Avery at [0009] 
Avery does not expressly disclose providing instructions to a user, which in a related art, Sarkar teaches (see Sarkar at [0037] which discloses a mobile vehicle receiving an instructional signal through a wireless modem in response to a voice or digital-signal command to a telematics device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Avery to include providing instructions to a user, as taught by Sarkar.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to improve the updating of electronically controlled units in an efficient and flexible manner, as suggested by Sarkar at [0002].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661